DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The amendment filed 16 December 2021 has been entered.
Claim(s) 2, 5-14, and 17-20 is/are pending and considered below.

Terminal Disclaimer
A terminal disclaimer which is used to overcome an actual or provisional rejection based on nonstatutory double patenting filed 16 December 2021 is in compliance with 37 CFR 1.321(c) or 1.321(d). Therefore, Non-Statutory Double Patenting rejection presented in the Office Action dated 4 October 2021 is hereby withdrawn.
 
Allowable Subject Matter
Claim(s) 2, 5-14, and 17-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 2, Scirica, the closest prior art of record, discloses the inner tab of the cam ring extends radially inward from an inner surface of the cam ring (153, Fig. 4); however, Scirica does not teach the inner tab configured to engage the groove of the knife carrier and the through the slot. As such, modifying Olson with Scirica to arrive at the claimed limitation would be nonobvious and cannot be made without improper hindsight reasoning.
Regarding claim 14, Scirica, the closest prior art of record, does not disclose the cam ring having an outer tab extending radially outward; also, Olson does not disclose the staple band includes a camming slot configured to receive the outer tab of the cam ring. 
Regarding claim 19, neither Scirica nor Olson, the closest prior art of record, does not disclose the cam ring being rotatable between an engaged position for concomitant axial displacement and a disengaged position.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731